Citation Nr: 1417816	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-16 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to July 3, 2012, and in excess of 30 percent since July 3, 2012, for superficial squamous cell carcinoma of the scalp and basal cell carcinoma of the left side of the face.

2.  Entitlement to a rating in excess of 10 percent for laryngitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to October 1945. 

The appeal with respect to superficial squamous cell carcinoma and basal cell carcinoma came to the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In a July 2010 decision, the Board denied a rating in excess of 10 percent for the disability.  By a November 2011 order, the United States Court of Appeals for Veterans Claims vacated that Board decision and remanded the matter for additional development.  The Board remanded the matter for additional development in April 2012 and a December 2012 rating decision granted an increased 30 percent rating, effective July 3, 2012.  The Board again remanded the matter for additional development in August 2013.  

The appeal with respect to chronic laryngitis came to the Board from a March 2006 rating decision.  The Board remanded that matter for additional development in July 2010, May 2011, and August 2013.  In April 2012, the Board noted that the issue remained on appeal and deferred appellate review at that time pending agency of original jurisdiction (AOJ) action. 

In correspondence dated in April 2013, the Veteran inquired as to why his compensation payments had not been increased subsequent to the December 2012 rating decision which increased his rating for superficial squamous cell carcinoma and basal cell carcinoma rating.  That matter is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Regrettably, the Board finds that further development is needed on both matters.

In the August 2013 remand, the Board requested that the AOJ ask the Veteran to identify any outstanding private medical records and schedule the Veteran for VA examinations to determine the severity of his service-connected disabilities.  In a September 2013 letter, the AOJ asked the Veteran to submit an authorization form for each health care provider that has treated him for his disabilities.  Receiving no reply, the AOJ obtained additional VA medical records and provided the Veteran VA examinations in September 2013.  The AOJ then continued to deny the claims in a November 2013 supplemental statement of the case.

Although the record does not show that the Veteran submitted an authorization form, the record nevertheless indicates that a private dermatologist has treatment records relevant to the superficial squamous cell carcinoma and basal cell carcinoma.  In a November 2013 reply to the supplemental statement of the case, the Veteran stated that the AOJ failed to contact his dermatologist, whose address he supplied in the reply.  Then, in March 2014, he submitted a printout of services received from that dermatologist, including the excision of a lesion in November 2013 and shaving of a lesion in February 2014.  Thus, the Veteran should be asked to either submit an authorization form for that dermatologist or to obtain the treatment records himself and submit them.  Also, as he did not waive AOJ review of the evidence submitted after the issuance of the supplemental statement of the case and that evidence should be considered on remand.

With respect to the laryngitis, the VA examiner was asked to address whether the Veteran's laryngitis results in hoarseness with inflammation of cords or mucous membrane, or hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  The examiner was advised that, if testing to establish the presence of any of those symptoms is needed and the testing is medically inadvisable, the examiner should state whether or not the symptoms are shown by the medical evidence.  The examiner stated that testing to establish the presence of inflammation of cords or thickening or nodules of cords is medically inadvisable due to the Veteran's age and debility.  However, the examiner did not address the inflammation of the mucous membrane, polyps, submucous infiltration, or pre-malignant changes on biopsy, or state whether or not any of the above symptoms are shown by the medical evidence.  Thus, the examiner should be asked for an addendum that addresses the above, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Prior to obtaining the addendum, any outstanding medical records should be obtained.  The record contains VA treatment notes through November 2013.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to submit an authorization form for his private dermatologist, or to obtain the treatment records himself and submit them.

2.  Obtain any VA treatment records since November 2013.

3.  Then, arrange for the Veteran's claims file to be reviewed by the examiner who conducted the September 2013 VA examination for an addendum.  The examiner must review the claims file and should note that review in the report.  Specifically, the examiner should address the following:

(a) State whether inflammation of cords, or thickening or nodules of cords is shown by the medical evidence.  

(b) State whether the Veteran's laryngitis results in inflammation of the mucous membrane, polyps, submucous infiltration, or pre-malignant changes on biopsy.  If testing to establish the presence of any of those symptoms is needed and the testing is medically inadvisable, state whether or not the symptoms are shown by the medical evidence.  

4.  Then readjudicate the claims, with consideration of all evidence added to the record since the November 2013 supplemental statement of the case.  If any decision is adverse to the Veteran, issue an supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

